Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-4, 8-12, and 14-24 are pending.  Claims 1, 12, and 17 are independent.  Claims 21-22 depend from 1 and 23-24 from 17.  
This Application is published as U.S. 2020-0090667.
Earliest apparent priority 18 June 2009.  This is a pre-AIA  application.

This Application is a continuation of15/018,524 issued as 10510351, which is a continuation of 14/199,187 issued as U.S. 9,257,126 which is a continuation of 12/818,165 issued as U.S. 8,700,410.  Terminal Disclaimers over the terms of all of the parents were electronically filed and approved on 2/3/2022.

Pending Claims are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
Allowable Subject Matter
Pending Claims 1-4, 8-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the particular method of value-location coding that is claimed and is based on the IEEE article by the inventors of the instant application:  Jacek Stachurski, Lorin Netsch: Fractional-bit and value-location lossless encoding in G.711.0 coder. ICASSP 2010: 4666-4669, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, note the Office action of 3/18/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Specification teaches a value-location method of encoding that is also taught in the IEEE article by the inventors of the instant application:  Jacek Stachurski, Lorin Netsch: Fractional-bit and value-location lossless encoding in G.711.0 coder. ICASSP 2010: 4666-4669.

    PNG
    media_image1.png
    844
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    883
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    875
    688
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    871
    693
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659